Beasley, Chief Judge,
concurring specially.
I concur in the judgment but not in the gratuitous ruling that State Farm is entitled to summary judgment for future expenses furnished by March 2, 1997, up to $30,000.
This is not a petition for declaratory judgment as to what the insurer’s obligations under the contract are but rather a complaint by insureds seeking payment of the expenses they have incurred for medical treatment thus far, a total of $10,164.58, plus interest, attorney fees, and exemplary damages. Future medical expenses are not in issue.
Neither plaintiff is entitled to recover anything. They have jointly been paid $30,000 by the tortfeasor, in settlement, at least in *748part for bodily injury. Grady’s medical expenses were $5,358.50, and Loletta’s were $4,806.08. The amendatory endorsement to the insurance policy excludes coverage under the medical payment provisions in the body of the policy if the injured person has been paid damages for the bodily injury by or on behalf of the liable party in an amount equal to or greater than the medical expenses incurred by the injured party.
Decided June 18, 1996.
Downey & Cleveland, Y. Kevin Williams, Todd E. Hatcher, for appellant.
Robert B. Lipman, Christopher J. McFadden, for appellees.
“ ‘When an insurer invokes an exclusionary provision in a policy of insurance as applying to an eventQ it has the burden of showing that the facts come within the exclusion.’ [Cit.]” Lakeshore Marine v. Hartford Accident &c. Co., 164 Ga. App. 417, 420-421 (296 SE2d 418) (1982). The insurer has borne its burden of showing that its liability to pay anything at all did not arise, with respect to the current claim, due to the exclusion. That is, the insureds were paid in an amount that was more than their medical expenses by the liable party.
If the settlement had been for less than the insured’s medical expenses, the insurer could be liable for up to $10,000 per person, depending on other factors. But that is not the case.